Exhibit 10.26

[RSUs]

RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made as of the
date set forth in Schedule A hereto (the “Grant Date”) by and between ACI
Worldwide, Inc., a Delaware corporation (the “Corporation”) and the individual
identified in Schedule A hereto, an employee of the Corporation or its
Subsidiaries (the “Grantee”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the ACI Worldwide, Inc. 2016
Equity and Performance Incentive Plan (the “Plan”).

WHEREAS, the Board has duly adopted, and the stockholders of the Corporation
have approved, the Plan, which authorizes the Corporation to grant to eligible
individuals restricted share units, each such restricted share unit being equal
in value to one share of the Corporation’s common stock, par value of $0.005 per
share (the “Common Shares”); and

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Corporation and its stockholders to approve a long-term incentive program
and, in connection therewith, to grant the Grantee a certain number of
restricted share units, in order to provide the Grantee with an incentive to
advance the interests of the Corporation, all according to the terms and
conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

1. Grant of Restricted Share Units.

(a) Subject to the terms of the Plan, the Corporation hereby grants to the
Grantee the number of restricted share units (the “Restricted Share Units”) set
forth in Schedule A, payment of which is subject to the terms and conditions of
this Agreement.

(b) The Grantee’s right to receive all or any portion of the Restricted Share

Units shall remain forfeitable at all times prior to vesting in accordance with
Sections 2, 3 and 4 hereof.

2. Vesting of Restricted Share Units.

(a) Except as provided herein and subject to such other exceptions as may be
determined by the Compensation Committee of the Board (the “Committee”) in its
discretion, the Restricted Share Units shall vest in increments as set forth in
Schedule A.

(b) Conditions; Determination of Vested Award. Except as otherwise provided
herein, the Grantee’s right to receive any Restricted Share Units is contingent
upon his or her remaining in the continuous employ of the Corporation or a
Subsidiary through the end of the applicable vesting date set forth on Schedule
A. For purposes of this Agreement, the continuous employ of the Grantee shall
not be considered interrupted or terminated in the case of transfers between
locations of the Corporation and its Subsidiaries.



--------------------------------------------------------------------------------

3. Disability or Death. If the Grantee’s employment with the Corporation or a
Subsidiary terminates due to Disability (as defined below) or death, the
unvested portion of any Restricted Stock Units shall become immediately vested.
For purposes of this Agreement,

“Disability” means the Grantee’s permanent and total disability as defined in
Section 22(e)(3) of the Code.

4. Other Termination. If the Grantee’s employment with the Corporation or a
Subsidiary terminates before the vesting of the Restricted Share Units for any
reason other than as set forth in Section 3 above, the Restricted Share Units
will be forfeited.

5. [Intentionally Omitted]

6. Payment of Restricted Share Units. Payment of any Restricted Share Units that
vest as set forth herein will be made in the form of Common Shares, in cash, or
in a combination of the two, as determined in the sole discretion of the
Committee. Payment will be made as soon as practicable after the applicable
vesting date.

7. Withholding of Taxes.

(a) The Grantee shall be liable for any and all federal, state, local or non-US
taxes applicable to the Grantee, including, without limitation, withholding
taxes, social security/national insurance contributions and employment taxes,
arising out of this grant of Restricted Share Units, the issuance of Common
Shares as payment for vested Restricted Share Units hereunder or the payment of
cash for vested Restricted Share Units. In the event that the Corporation or the
Grantee’s employer (the “Employer”) is required to withhold taxes as a result of
the grant of the Restricted Share Units, the issuance of Common Shares as
payment for vested Restricted Share Units or the payment of cash for vested
Restricted Share Units, the Grantee shall at the election of the Corporation, in
its sole discretion, either (i) surrender a sufficient number of whole Common
Shares, having a Market Value per Share on the date such Restricted Share Units
become taxable equal to the amount of such taxes, or (ii) make a cash payment,
as necessary to cover all applicable required withholding taxes and required
social security/national insurance contributions on the date such Restricted
Share Units become taxable, unless the Corporation, in its sole discretion, has
established alternative procedures for such payment. If the number of shares
required to cover all applicable withholding taxes and required social
security/national insurance contributions includes a fractional share, then
Grantee shall deliver cash in lieu of such fractional share. All matters with
respect to the total amount to be withheld shall be determined by the
Corporation in its sole discretion.

(b) Regardless of any action the Corporation or the Grantee’s Employer takes
with respect to any or all income tax, social security/national insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Grantee acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him is and remains the Grantee’s responsibility
and that the Corporation and or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this grant of Restricted Share Units, including the grant of
Restricted Share Units, the issuance of Common Shares as payment for vested
Restricted Share Units, the payment of cash for vested Restricted Share Units or
the subsequent sale of any Common Shares issued hereunder and receipt

 

Page 2



--------------------------------------------------------------------------------

of any dividends; and (ii) do not commit to structure the terms or any aspect of
this grant of Restricted Share Units to reduce or eliminate the Grantee’s
liability for Tax-Related Items. The Grantee shall pay the Corporation or the
Employer any amount of Tax-Related Items that the Corporation or the Employer
may be required to withhold as a result of the Grantee’s participation in the
Plan or the Grantee’s grant of Restricted Share Units, the Common Shares issued
as payment for vested Restricted Share Units or the payment of cash for vested
Restricted Share Units that cannot be satisfied by the means previously
described above in Section 7(a). The Corporation may refuse to issue Common
Shares as payment of vested Restricted Share Units related thereto if the
Grantee fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.

8. Forfeiture and Right of Recoupment. Notwithstanding anything contained herein
to the contrary, by accepting these Restricted Share Units, Grantee understands
and agrees that if (a) the Corporation is required to restate its consolidated
financial statements because of material noncompliance due to irregularities
with the federal securities laws, which restatement is due, in whole or in part,
to the misconduct of Grantee, or (b) it is determined that the Grantee has
otherwise engaged in misconduct (whether or not such misconduct is discovered by
the Corporation prior to the termination of Grantee’s employment), the
Corporation may take such action with respect to the Restricted Share Units as
the Corporation, in its sole discretion, deems necessary or appropriate and in
the best interest of the Corporation and its stockholders. Such action may
include, without limitation, causing the forfeiture of unvested Restricted Share
Units, requiring the transfer of ownership back to the Corporation of Common
Shares issued as payment for vested Restricted Share Units and still held by the
Grantee, cash received by the Grantee as payment for vested Restricted Share
Units and the recoupment of any proceeds from the sale of Common Shares issued
as payment for Restricted Share Units vested pursuant to this Agreement. For
purposes of this Section 8, “misconduct” shall mean a deliberate act or acts of
dishonesty or misconduct which either (i) were intended to result in substantial
personal enrichment to the Grantee at the expense of the Corporation or
(ii) have a material adverse effect on the Corporation. Any determination
hereunder, including with respect to Grantee’s misconduct, shall be made by the
Board or its designee in its sole discretion. Notwithstanding any provisions
herein to the contrary, Grantee expressly acknowledges and agrees that the
rights of the Corporation set forth in this Section 8 shall continue after
Grantee’s employment with the Corporation or its Subsidiary is terminated,
whether termination is voluntary or involuntary, with or without cause, and
shall be in addition to every other right or remedy at law or in equity that may
otherwise be available to the Corporation.

9. Cash Dividends. Cash dividends on the Restricted Share Units covered by this
Agreement shall be sequestered by the Corporation from and after the Grant Date
until such time as any of such Restricted Share Units become vested in
accordance with this Agreement, whereupon such dividends shall be converted into
a number of Common Shares (based on the Market Value per Share on the date such
Restricted Share Units become vested) to the extent such dividends are
attributable to Restricted Share Units that have become vested. To the extent
that Restricted Share Units covered by this Agreement are forfeited, all of the
dividends sequestered with respect to such Restricted Share Units shall also be
forfeited. No interest shall be payable with respect to any such dividends.

 

Page 3



--------------------------------------------------------------------------------

10. Non-Assignability. The Restricted Share Units and the Common Shares subject
to this grant of Restricted Share Units are personal to the Grantee and may not
be sold, exchanged, assigned, transferred, pledged, encumbered or otherwise
disposed of by the Grantee until they become vested as provided in this
Agreement; provided, however, that the Grantee’s rights with respect to such
Restricted Share Units and Common Shares may be transferred by will or pursuant
to the laws of descent and distribution or pursuant to a domestic relations
order (within the meaning of Rule 16a-12 under the Securities Exchange Act of
1934, as amended). Any purported transfer or encumbrance in violation of the
provisions of this Section 10, shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Share Units or Common Shares.

11. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement or the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Corporation without
the consent of the Grantee). 

12. Consent To Transfer Personal Data. By accepting these Restricted Share
Units, Grantee voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this Section 12.
Grantee is not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
Grantee’s ability to participate in the Plan. The Corporation and its
Subsidiaries hold certain personal information about Grantee, that may include
Grantee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock held in the Corporation, or details of any
entitlement to shares of stock awarded, canceled, purchased, vested, or
unvested, for the purpose of implementing, managing and administering the Plan
(“Data”). The Corporation and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Grantee’s participation in the Plan, and the Corporation and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Corporation in the implementation, administration and management
of the Plan. These recipients may be located throughout the world, including the
United States. Grantee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering and managing Grantee’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on Grantee’s behalf by a
broker or other third party with whom Grantee or the Corporation may elect to
deposit any shares of stock acquired pursuant to the Plan. Grantee may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Corporation; however, withdrawing
consent may affect Grantee’s ability to participate in the Plan.

13. Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents or notices related to current or
future participation in the Plan by electronic means. By accepting the
Restricted Share Units, electronically or otherwise, Grantee hereby consents to
receive such documents or notices by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third party designated by the Corporation,
including the use of electronic signatures or click-through acceptance of terms
and conditions or other electronic means such as an e-mail acknowledgement.

 

Page 4



--------------------------------------------------------------------------------

14. Miscellaneous.

(a) The Restricted Share Units granted pursuant to this Agreement are granted
subject to the terms and conditions set forth in the Plan, a copy of which has
been delivered to the Grantee. All terms and conditions of the Plan, as may be
amended from time to time, are hereby incorporated into this Agreement by
reference and shall be deemed to be a part of this Agreement, without regard to
whether such terms and conditions (including, for example, provisions relating
to certain changes in capitalization of the Corporation) are otherwise set forth
in this Agreement. In the event that there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.

(b) All decisions and interpretations made by the Board or its designee with
regard to any question arising under the Plan or this Agreement shall be binding
and conclusive on the Grantee, the Grantee’s estate, executor, administrator,
beneficiaries, personal representative and guardian and the Corporation and its
successors and assigns.

(c) The grant of the Restricted Share Units is discretionary and no provision in
this Agreement shall be considered to be an employment contract or a part of the
Grantee’s terms and conditions of employment, nor shall any provision be
construed to confer upon the Grantee the right to be employed or be retained in
the employ by the Corporation or any Subsidiary, or to interfere in any way with
the right and authority of the Corporation or any Subsidiary either to increase
or decrease the compensation of the Grantee at any time, or to terminate any
employment or other relationship between the Grantee and the Corporation or any
Subsidiary.

(d) This Agreement, and the terms and conditions of the Plan, shall bind, and
inure to the benefit of the Grantee, the Grantee’s estate, executor,
administrator, beneficiaries, personal representative and guardian and the
Corporation and its successors and assigns.

(e) This Agreement shall be governed by the laws of the State of Delaware (but
not including the choice of law rules thereof).

(f) Any action relating to or arising out of this Agreement shall be brought
only in a court of competent jurisdiction located in Delaware or Florida and the
parties expressly consent to such venue. The parties consent to the personal
jurisdiction of the courts located in Delaware or Florida over them.

(g) Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto. The terms and
conditions of this Agreement may not be modified, amended or waived, except by
an instrument in writing signed by a duly authorized executive officer at the
Corporation. Notwithstanding the foregoing, no amendment shall adversely affect
the Grantee’s rights under this Agreement without the Grantee’s consent;
provided, however, that the Corporation unilaterally may waive any provision
hereof in writing to the extent that such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

Page 5



--------------------------------------------------------------------------------

(h) Any notice hereunder by the Grantee to the Corporation shall be in writing
and shall be deemed duly given (i) if mailed or delivered to the Corporation at
its principal office, addressed to the attention of Stock Plan Administration,
(ii) if electronically delivered to the e-mail address, if any, for Stock Plan
Administration or (iii) if so mailed, delivered or electronically delivered to
such other address or e-mail address as the Corporation may hereafter designate
by notice to the Grantee. Any notice hereunder by the Corporation to the Grantee
shall be in writing and shall be deemed duly given (i) if mailed or delivered to
the Grantee at Grantee’s address listed in the Corporation’s records, (ii) if
electronically delivered to the e-mail address, if any, for Grantee listed in
the Corporation’s records or (iii) if so mailed, delivered or electronically
delivered to such other address or e-mail address as the Grantee may hereafter
designate by written notice given to the Corporation.

(i) If one or more of the provisions of this Agreement is invalidated for any
reason by a court of competent jurisdiction, any provision so invalidated shall
be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.

(j) This Agreement, the Plan, any Change-in-Control Employment Agreement between
the Corporation and the Grantee, and, in the case of the Corporation’s Chief
Executive Officer only, the Amended and Restated Employment Agreement entered
into effective as January 7, 2016, together constitute the entire agreement and
supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.

(k) In the event that it is determined that the Grantee was not eligible to
receive this award of Restricted Share Units, the award of Restricted Share
Units and this Agreement shall be null and void and of no further effect.    

(l) This Agreement will be deemed to be signed by the Corporation and Grantee
upon Grantee’s acceptance of the Notice of Grant of Award attached as Schedule
A.

 

Page 6



--------------------------------------------------------------------------------

[RSUs]

Schedule A

(Attached)